Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
-	Applicant’s Amendment filed December 10, 2021 is acknowledged.
-	Claim(s) 1, 3-5, 8, 10, 11 is/are amended
-	Claim(s) 2, 13, 14 is/are canceled
-	Claim(s) 1, 3-12, 15 is/are pending in the application.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

Examiner respectfully withdraws the rejection under 35 USC 112.  Applicant’s amendment has rendered the rejection moot.

Allowable Subject Matter
Claims 1, 3-12, 15 are allowed.
The claimed invention (claim 1 as representative of the independent claims) recites “A variably controlled aircraft display, comprising: laser eye protection goggles including an optical filter for protecting crewmember vision, the laser eye protection goggles including a detector configured to detect a radiant power and a spectral power distribution of light between the optical filter and an eye of the crewmember; a first light source of a liquid crystal display backlight emitting light within a first spectral power distribution and having a first radiant power output, wherein the first light source is a first array of light-emitting diodes; a second light source of the liquid crystal display backlight emitting light within a second spectral power distribution and having a second radiant power output, wherein the second light source is a second array of light-emitting diodes; a processor wirelessly connected to the laser eye protection goggles, for driving chromaticity and luminance values of the emitted light based on the first and second radiant power outputs, the processor configured to determine calculated chromaticity and luminance values based on the radiant power and spectral power distribution detected by the detector; and a controller, operationally connected to the processor, that is configured to adjust one or more of the first radiant power output and the second radiant power output in response to a difference between the calculated chromaticity and luminance values and desired chromaticity and luminance values to compensate for a perception effect associated with the optical filter of the laser eye protection goggles.”.

The prior arts cited fails to fairly teach or suggest the combined features of the invention including the laser eye protection goggles including a detector configured to 

Applicant has argued these features in the Remarks dated December 10, 2021 on page 7-10.  These features find support at least at figure 2 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harvie, U.S. Patent No. 7202852 (laser protection system).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Dorothy Harris/Primary Examiner, Art Unit 2625